Citation Nr: 0213254	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  97-02 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
June 1965, and from January 1967 to January 1985.  He served 
in Vietnam from April 1970 to March 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Specifically, the veteran's claim of entitlement to 
service connection for a lower back disorder was denied in 
October 1995 and his claim of entitlement to service 
connection for PTSD was denied in August 1998.

Hearings were held before a hearing officer at the RO in June 
1997 and December 1998.   Transcripts of the hearings are on 
file.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors.

4.  Any currently present PTSD is not due to a service 
stressor.

5.  Arthritis of the lumbar spine was first shown many years 
after the veteran was separated from military service and is 
not shown to be related to such service.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 1991 and 
West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).

2.  Arthritis of the lumbar spine was not incurred in or 
aggravated by military service, nor may the arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), went into effect.

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  He was informed to report for VA examinations, 
which he did.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service, records of relevant treatment 
at VA facilities, and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts taken to obtain the records, 
and describe any further action to be taken.  

The record reflects that the RO has obtained the veteran's 
service medical records, that the veteran underwent a VA 
examination, and that he testified at RO personal hearings in 
June 1997 and December 1998.

The Board finds that VA has met its duty to assist the 
veteran in the development of his claims under the VCAA.  By 
virtue of the information contained in the statement and 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claims.  Further, 
the Board notes that the RO made reasonable efforts to obtain 
relevant records identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relevant 
to the claim has been associated with the claims file.  The 
veteran was requested to submit verifiable stressor 
information several times.  

The RO submitted the information received from the veteran to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR), as well as the National Personnel Records 
Center and assistance was requested and reports were 
received.  Next, the veteran underwent VA examination, which 
specifically addressed the claims on appeal.  In addition, 
the veteran requested and received hearings before the RO.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board notes that during the pendency of the PTSD claim, 
the applicable criteria for service connection for PTSD, 38 
C.F.R. § 3.304(f), were amended on June 18, 1999, and made 
effective to March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999) (codified at 38 C.F.R. § 3.304(f) (2001)).  
The criteria were again amended effective March 7, 2002.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).  

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  Under the 
new regulation, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD, (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2002).  

The amendment effective as of March 7, 2002, concerns the 
type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor in 
claims for service connection for PTSD resulting from 
personal assault.  See 38 C.F.R. § 3.304(f)(3).  These 
changes were made to ensure that VA does not deny claims 
based on personal assault simply because the claimant did not 
realize that certain types of evidence may be relevant to 
substantiate his or her claim.  The March 2002 amendment is 
not applicable to the instant claim.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Inasmuch 
as the version of § 3.304(f) in effect prior to March 7, 
1997, required a "clear diagnosis" of PTSD and the amended 
version no longer requires evidence of a "clear diagnosis" of 
PTSD, the Board finds that the outcome would be the same 
under either version, and both versions of 38 C.F.R. 
§ 3.304(f) will be considered.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

However, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

In addition to the regulations cited above, the Board notes 
that with certain enumerated disorders such as arthritis 
service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  This presumption 
is rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  


PTSD.   Service medical records contain several reports of 
mental health treatment primarily for alcohol abuse and 
anxiety.  In October 1981 the veteran was evaluated, and no 
evidence of mental disease/deficit which would preclude a 
grant of security clearance or flight status was found.  In 
November 1981 he was cleared for duty after being evaluated 
for situational alcohol abuse.  He was to be re-evaluated on 
a 6 month, and 1-year basis.

In March 1982 he was seen for a psychiatric crisis 
intervention over a family situation.  He  admitted to 
significant drinking problems triggered mostly by family unit 
problems.  The examiner's impression was alcohol abuse, 
continuous; and, an adjustment reaction disorder.

He was evaluated in September 1983 for increased anxiety and 
stress, and enrolled in a stress reduction clinic on a daily 
basis.  While he appeared depressed, he also exhibited 
antisocial personality traits manifested by a conscious 
manipulation of his commanding officer and others to obtain a 
particular military occupational specialty.  He was cleared 
by mental health for any action deemed appropriate by his 
command.

In October 1983 he was seen for an anxiety reaction due to 
stress.  The impression was a normal reaction.

There were several flight status examinations noted in 
service which denied flight status primarily for foot 
disorders, as well as an anxiety disorder (January 1983).  

The veteran filed a claim for PTSD in June 1997. 

In a June 1998 PTSD examination the examiner noted an ongoing 
alcohol dependence.  The veteran reported that he last had a 
drink in January.  He had continued depression the last 6 
months with depressed mood, suicidal ideation, tearful 
episodes, anhedonia, feelings of hopelessness, helplessness, 
being worthless, useless, and being guilty.  He had poor 
concentration and energy, decreased appetite and decreased 
sexual interest.  The examiner noted that the veteran was 
pleasant and cooperative.  His speech was slowed and 
monotone, affect was congruent and restricted.  The diagnosis 
was alcohol dependence in partial remission, and a substance 
induced mood disorder.  The examiner noted that he was unable 
to diagnose a separate major depression in light of the 
veteran's intermittent binge drinking without complete report 
of remission.

At a personal hearing in December 1998, the veteran offered 
testimony in support of his claim.  He reported that he was 
diagnosed with PTSD in 1997, and believed the diagnosis was 
based on his experiences in Vietnam.  He also noted that 
while he was working in air traffic control at Ft. Benning he 
had a midair collision killing 4 people, "and it was a, it 
really bothers me a lot."  There was an investigation as to 
whether he was responsible or not, and he was found not 
guilty.  It did not make it any easier to live with because 
he actually was the controller working the aircraft at the 
time.  He believed it occurred in 1970-1971.  (The service 
representative noted the veteran was in Vietnam in 1971, so 
it had to have occurred after 1971).  He was treated with 
Valium for stress and hospitalized for about a month at the 
Jacksonville Naval Hospital.  He believed this was in 1980-
1981.  His stressors in Vietnam included nightly rocket 
attacks while he was in Quangtri, Vietnam.  One night a 
rocket hit one of the "hooches" and 7 men were killed.  He 
could not recall the names of any of the dead soldiers.  He 
currently sees a psychiatrist every 2 to 3 months at the 
VAMC. 

By letter dated in December 1998, the RO requested 
verification of the veteran's reported stressors from 
USASCRUR.  The RO noted the veteran's inability to provide 
exact dates to narrow the search.  The RO summarized the 
stressors claimed by the veteran and included copies of his 
military personnel records.

In February 1999 a report was received from the Director of 
the Center for Research of Unit Records (USACRUR).  It was 
reported that the information submitted was insufficient to 
conduct any meaningful research, and USASCRUR could not 
verify any of the stressors reported by the veteran.  The RO 
was directed to the National Personnel Records Center (NPRC) 
for the veteran's official military personnel file (OMPF).  
It was noted that any information about the veteran's 
involvement in a helicopter crash at Ft. Benning would be in 
his personnel files.

A response from NPRC in September 1999, revealed no evidence 
of any investigation.  There was no documentation concerning 
the alleged mid-air helicopter collision.

The file also contains mental health treatment records for 
the veteran, including diagnosis of PTSD.  These include a 
February 5, 1997, VAMC intake report noting that it was the 
veteran's first visit as a transfer of his case from Dr. H.  
An intake evaluation was in progress with Dr. W.  The veteran 
was accompanied by his wife.  He reported that his major 
concern was that he may "die."  He had been told at Lake 
City VAMC that if he did not stop drinking he would die from 
medical problems secondary to alcohol abuse.  He did not know 
the specifics, but acknowledged that until December 1996 he 
drank whatever it took to get drunk on a daily basis.  He and 
his wife could not identify any of his medications but noted 
that he was, "taking something every day that knocks him 
out."  The intake evaluation documented a history that 
supported a diagnosis of PTSD.  However the examiner noted 
complications of the veteran's active history of alcohol 
abuse.  

The veteran was referred to and attended group addiction 
education classes from February through May 1997.  On 
February 24, 1997, it was noted the veteran was married 3x, 
and was an unemployed truck driver.  He reported a history of 
PTSD, and excessive alcohol consumption dating back decades.  
The group leader's impression was Axis I -- alcohol 
dependence, R/O (rule out) substance induce anxiety disorder; 
R/O PTSD; R/O substance induced sexual dysfunction, sleep 
disorder; Axis II -- R/O personality disorder.  

A March 1999 VAMC consult noted a diagnosis of PTSD.

There are also several statements submitted by relatives and 
friends in support of his claim.

Analysis.  The Board has reviewed all the evidence of record, 
including the stressor information supplied by the veteran at 
his personal hearing in 1998.  The Board has also considered 
the service medical and personnel records, the information 
from the USASCRUR, and NPRC, the reports of VA examination 
and VA treatment records.  The medical evidence shows an 
initial diagnosis of PTSD in 1997 and medical professionals 
have diagnosed PTSD based on some of the veteran's purported 
in-service experiences.

Next, the Board notes that the service records do not support 
a finding that he was engaged in combat at the time of his 
stressors.  A review of the veteran's service medical records 
does not reveals that he was treated for any stress related 
to a rocket attack in Vietnam, nor does it reveal that he was 
relieved of duty and removed from flight status subsequent to 
an investigation after a midair helicopter collision at Ft. 
Benning.  Neither does his personnel records reveal any 
investigation or mention of these incidents.

As previously noted, service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304.  While the 
Board acknowledges that the veteran has been diagnosed with 
PTSD, critical elements of this diagnosis, most fundamentally 
those concerning the existence of a stressor or stressors, 
appear to be based wholly upon statements of history provided 
by the veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers may have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD, 
the veteran's claim must still fail because there is no 
evidence that the claimed in-service stressors actually 
occurred.  The pertinent regulations require "credible 
supporting evidence" that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that if 
the "claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997) (emphasis added). 

As an initial matter, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy based on the 
evidence of record.

Next, the Board finds that there is no evidence to support 
the veteran's assertions as to any of his claimed stressors.  
Service medical and personnel records reveal no complaints, 
symptomatology, or findings indicative of PTSD.  The service 
medical records reveal that the veteran was treated primarily 
for continued alcohol dependence and abuse in service.  There 
is absolutely no indication that he was relieved of duty and 
treated as claimed due to the stress associated with the 
midair helicopter crash at Ft. Benning.

Several attempts were made to confirm the veteran's 
stressors, including seeking additional information from the 
veteran so that certain claimed incidents could be 
researched; however, the evidence submitted was vague and 
insufficient.  Because some of the claimed stressors are not 
the type of incidents which would be recorded in official 
military records, and others are not apparent in the official 
records, and because the dates and details of the claimed 
incidents could not be confirmed, the Board finds that it 
would be futile to attempt to undertake an additional search 
at this juncture.  Therefore, the Board finds that there is 
no evidence to support the veteran's allegations as to his 
in-service stressors.  Since the evidence does not reflect 
that the veteran was engaged in combat with the enemy, 
corroborating supporting evidence is needed to verify the 
claimed stressors.  In that regard, attempts to locate 
supporting documentation have been unsuccessful.  As no 
relevant information has been forthcoming, the Board finds 
that the veteran's claim fails in this element.

The veteran argues that his currently diagnosed PTSD is 
related to psychological stress he experienced in service.  
The veteran's lay opinion as well as the lay opinions of his 
family and friends alluding to the effect that his currently 
diagnosed PTSD is attributable to service stressors is not 
competent evidence of a such a nexus since lay persons are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In sum, based on the evidence of record, the veteran did not 
engage in combat and the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Absent credible supporting 
evidence that the claimed in-service stressors actually 
occurred, an essential element for a grant of service 
connection for PTSD is not established.  38 C.F.R. § 3.304(f) 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In light of the above, the Board must conclude that service 
connection is not warranted for PTSD.  In reaching this 
decision, the Board has determined that application of the 
evidentiary equipoise rule is not required in this case 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

Arthritis of the lumbar spine.  Service medical records are 
silent as to any chronic lower back disorder or arthritis of 
the lumbar spine.  The veteran was seen in 1963 for a 
fractured left mandible.  This was caused by another soldier 
striking him on the left side of his face.  There was no 
complaints or treatment at that time or any other time during 
service for any lower back injuries or disorder.

The veteran filed a claim in June 1995 for service connection 
for arthritis.

By rating action in October 1995 service connection for 
arthritis of the lumbar spine was denied.  In making that 
determination the RO noted that the service records from 1963 
through 1985 were negative for treatment of arthritis of the 
lumbar spine.  The retirement examination in August 1984 
failed to show any arthritic disability or any disability of 
the back or lumbar spine.  The first indication of arthritis 
appeared in VAMC reports from September 1994 to June 1995.  A 
May 1995 X-ray report noted only mild hypertrophic spurring, 
but were otherwise unremarkable.  Intervertebral disc spaces 
were normal in width.  No spondylolysis or spondylolisthesis 
was noted.  The SI joints appeared normal.  The diagnosis was 
mild degenerative changes.   

At a personal hearing in June 1997, the veteran essentially 
testified that his current back problems were caused by 
trauma he received in service in 1963.  He was on duty when 
another soldier struck him.  "At the time he knocked me down 
and out two doors, down the steps, across the sidewalk and I 
wound up in the ditch and that's the only place that I ever 
know that I've received any trauma to my back when I hit this 
areas that been thrown out of the building, okay."  He 
indicated that he was treated a couple of times in service 
with anti-inflammatories such as Motrin.  

The file contains several statements from family members and 
friends attesting to the veteran's back complaints over the 
years.  The file also contains several copies of service, VA, 
and private medical records.  These include treatment records 
for numerous conditions, as well as complaints and treatment 
for his lumbar spine.  

The veteran is currently diagnosed as having arthritis in the 
lumbar spine.  A review of his service medical records does 
not indicate any arthritis in the lumbar spine.  Arthritis in 
the lumbar spine is first shown in 1995.  Hence, there is no 
medical evidence showing arthritis in the lumbar spine either 
in service or to a degree of 10 percent within the one year 
presumptive period following the veteran's separation from 
active duty service.  Additionally, there is no medical 
evidence of a nexus or link between the veteran's current 
arthritis in the lumbar spine, and a disease or injury in 
service.  While the veteran may well believe that his current 
arthritis in the lumbar spine is related to his military 
service, it is the province of trained health care 
professionals to provide medical opinion as to the diagnosis 
of a disability or, as in the case at hand, an opinion as to 
the etiology of that disability.  As the veteran has no 
medical expertise regarding the medical causation of any 
disability pertaining to his lumbar spine, his contentions in 
this regard have no probative value.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  A claim must be supported by evidence 
and sound medical principles, not just assertions. See Tirpak 
v. Derwinski, 2 Vet. app. 609, 611 (1992).  

The Board finds that the veteran's currently diagnosed 
arthritis in his lumbar spine was not incurred in or 
aggravated by his military service.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for arthritis of the lumbar 
spine is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

